DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites “wherein one end and another end of the holder,” but the one end and said another end have already been recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Elferink (9,610,791) in view of Shimizu (9,718,275).

Regarding claims 1 and 10, Elferink teaches liquid discharge apparatus comprising: 
a liquid discharge head (col. 1, line 18); 
a carriage (col. 1, line 16, fig. 1, item 16) mounted with the liquid discharge head (col. 1, lines 12-27), the carriage being configured to reciprocate and scan in a main scanning direction (fig. 1, Y direction); 
a tubular member (col. 1, line 21, flexible cable guide) connected to the carriage (col. 1, lines 12-27); and 

a first area (fig. 1, end of carriage in positive Y direction) opposed to one end of the holder in a main scanning direction (see fig. 1); and 
a second area (fig. 1, end of carriage in negative Y direction) opposed to another end of the holder in the main scanning direction (see fig. 1),  
a sub guide rail (fig. 1, item 26), the holder being attached to the sub guide rail via a sub guide rail block (see fig. 2),
the holder being configured to be scanned in conjunction with scanning of the carriage without being fixed to the carriage (see fig. 2, note that holder 32 is not directly fixed to the carriage 16).
Elferink does not teach a guide rod, the carriage being attached to the guide rod via a guide rod block, wherein the guide rod and the sub guide rail are separated from each other, wherein the guide rod block is not fixed to the sub guide rail block. Shimizu teaches this (Shimizu, see fig. 2, Note carriage is attached to guide rod 1 necessarily via a guide rod block and guide rod 1 is separate from guide rail 2). It would have been obvious to one of ordinary skill in the art at the time of invention to use a rail/rod dual-point guide system, as disclosed by Shimizu, in the device disclosed by Elferink because doing so would amount to combining a prior art guide system with a prior art flexible tube holder to yield predictable results. In other words, it was well-known in the art at the time of invention that at least two guides were needed in any scan type printer so as to balance the weight of a reciprocating carriage. Thus, one looking to implement Elferink’s arrangement would have also looked to Shimizu to implement a reliable scanning system.   	Regarding claim 2, Elferink and Shimizu teaches the liquid discharge apparatus according to claim 1, wherein the one end and said another end of the holder in the main scanning direction is not fixed to the carriage (Elferink, see fig. 1), and wherein one end and another end of the holder in a sub-scanning direction orthogonal to the main scanning direction is not fixed to the carriage (see claim 1 rejection). 	Regarding claim 3, Elferink and Shimizu teaches the liquid discharge apparatus according to claim 1, wherein the holder includes a plurality of sliding members (Elferink, fig. 2, upstream side .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Elferink in view of Shimizu as applied to claim 1 above, and further in view of Sekikawa (2020/0247154).
 	Regarding claim 8, Elferink in view of Shimizu teaches the liquid discharge apparatus according to claim 1. Elferink in view of Shimizu does not teach a surrounding member surrounding, along the tubular member, at least a portion of the tubular member. Sekikawa teaches this (Sekikawa, fig. 10, Note surrounding member 170 surrounding flexible flat cable 161). It would have been obvious to one of ordinary skill in the art at the time of invention to add a surrounding member of the type disclosed by Sekikawa to the device disclosed by Elefrink in view of Shimizu because doing so would help protect the cable from friction with other parts of the device upon reciprocation of the carriage. 	Regarding claim 9, Elferink in view of Shimizu and Sekikawa teaches the liquid discharge .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853